department of the treasury internal_revenue_service washington d c commissioner tax exempt and government entities ee jun uniform ssue list s t cpkats legend taxpayer a state a state t amount d ira a ira x company a bank b dear fill in letters dated date date and date your authorized representative requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a's primary residence is in state t temporary residence in state a to be near the medical treatment facilities where he was receiving chemotherapy treatments for metastasic lung cancer taxpayer a was treated both as an in-patient and out-patient and was also admitted occasionally to receive intravenous fluid transfers during the treatment period because of fluid loss in date taxpayer a took up complications these treatments took place between date and date taxpayer a remained in state a after the treatments ended to recuperate and to be in close proximity to his doctors so that his condition could be monitored pursuant to taxpayer's request company a mailed a check on or about date to taxpayer a's state t residence in amount d as a distribution from ira a which taxpayer had maintained with company a taxpayer a represents he intended to deposit amount d into another ira ira x maintained with bank b taxpayer a asked that the check be sent to his state t residence because he did not expect to remain in state a for such an extensive period and he was relying on his bookkeeper in state t to maintain his financial affairs while he was in treatment taxpayer a was unaware that the check had been received at his state t home until on or about date at that time taxpayer a's health had improved and he requested that his bookkeeper transfer taxpayer a's business files to taxpayer a at the state a location among the correspondence received from the bookkeeper was the amount d check that had been sent to the state t address from company a when taxpayer a presented the check for deposit he was notified by company b of the 60-day rule however bank b accepted amount d and opened ira x documentation submitted shows the severity of taxpayer a’s illness and taxpayer a's difficulties with his bookkeeper’s poor performance which contributed to the complexities of maintaining taxpayer a’s finances based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred documentation submitted by taxpayer a indicates that he intended to roll over the funds from ira a but failed to accomplish the rollover because of his medical_condition which required extensive treatment during the day rollover period and during which taxpayer a was unable to attend to financial matters and accomplish a timely rollover further taxpayer was relying on his bookkeeper to handle his financial affairs and the bookkeeper never informed taxpayer a of the receipt of the september check in amount d taxpayer a never cashed the amount d check and acted promptly and reasonably when he discovered the check therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount d provided all other requirements of code sec_408 except the 60-day requirement are met with respect to the ira x contribution the service will treat taxpayer a's date rollover_contribution of amount d into ira x as a valid rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if aa wish to _ about this ruling please contact it d please address all correspondence to se t ep ra t3 a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours v rances v slodn manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
